Citation Nr: 1432350	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  06-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for cephalgia, currently evaluated as 30 percent disabling.
 
2.  Entitlement to a total disability rating due to service-connected disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In April 2006, the Veteran testified before a hearing officer at the RO using video-conferencing technology, and in September 2006, he testified before the undersigned Veterans Law Judge (VLJ) at the RO.

In an August 2007 decision, the Board denied an increased rating for cephalgia.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated November 2008, granted a Joint Motion for Remand.  

In September 2009, the Board remanded the claim for additional development of the record.  Based on the receipt of additional evidence, the RO, by rating action dated March 2011, assigned a 30 percent rating for headaches, effective March 14, 2005, the date of the Veteran's claim for an increased rating.  

The Veteran continued to disagree with the assigned rating and in a September 2011 determination; the Board remanded the matter, and also noted the Veteran had raised a claim for a TDIU.  

The Board again denied the appeal in a November 2012 decision.  The Veteran subsequently appealed the decision to the Court.  A February 2014 decision vacated the Board's November 2012 decision and remanded the matter to the Board for further adjudication.

A review of the Veteran's paperless claims file reveals that the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2012 decision, the Board denied the Veteran's claim for increase for cephalgia based on the February 2012 VA examiner's conclusion that any increase in severity was due to a September 2003 motor vehicle accident, as the Veteran's headaches were well-controlled before the accident.  However, as noted in the February 2014 CAVC Order and Motion, the Veteran was suffering from headaches on a daily basis both before and after the September 2003 accident.  As, such a remand is necessary to seek clarification from the February 2012 examiner.  

Additionally, as noted by CAVC, the Veteran's claim for TDIU is inextricably intertwined with his claim for increase for cephalgia.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file and a copy of this remand should be returned to the examiner that performed the February 2012 VA examination for another VA addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner is asked to reconcile the conclusion that any increase in severity of the Veteran's cephalgia is due to the September 2003 motor vehicle accident with the competent and credible medical and lay evidence that shows the Veteran was experiencing an increase in severity prior to the 2003 accident.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



